Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In claim 1, second line from the bottom, after -  10.0% - “or less” has been deleted.  
        In claim 17, last line,  -  10.0% - “or less” has been deleted.  
        Claim 18 has been deleted.  

Reasons for Allowance
The claims have been allowed as no references were found to a composition and process of making a yogurt with less than 2.9% dairy protein and the claimed texturizing agents in the claimed amounts.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at TO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                                                                                                                                                                                                         
	HFH 3-11-2022